         Case 4:20-cv-00804-MWB Document 16 Filed 08/11/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL S. OWL FEATHER-                              No. 4:20-CV-00804
GORBEY,
                                                     (Judge Brann)
              Plaintiff,
                                                     (Magistrate Judge Arbuckle)
       v.

PETER J. WELSH, et al.,

              Defendants.

                                       ORDER

                                  AUGUST 11, 2021

       Plaintiff filed the instant action on May 15, 2020, and it was jointly assigned

to the undersigned and to a magistrate judge. Upon designation, a magistrate judge

may “conduct hearings, including evidentiary hearings, and . . . submit to a judge

of the court proposed findings of fact and recommendations.”1 Once filed, this

report and recommendation is disseminated to the parties in the case who then have

the opportunity to file written objections.2

       On July 8, 2021, Magistrate Judge William I. Arbuckle, to whom this matter

is jointly assigned, issued a thorough report and recommendation recommending

that the case be dismissed.

       No objections to the report and recommendation have been filed. For

portions of the report and recommendation to which no objection is made, the
1
    28 U.S.C. 636(b)(1)(B).
2
    28 U.S.C. 636(b)(1).
         Case 4:20-cv-00804-MWB Document 16 Filed 08/11/21 Page 2 of 2




Court should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”3 Regardless of

whether timely objections are made by a party, the District Court may accept, not

accept, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.4

       Because I write solely for the parties, I will not restate the facts, but will

instead adopt the recitation of facts as set forth by the magistrate judge. I have

conducted a de novo review here and found no error.

       AND NOW, IT IS HEREBY ORDERED that:

       1.      Magistrate Judge Arbuckle’s Report and Recommendation (Doc. 14)

               is ADOPTED in full.

       2.      The case is DISMISSED.

       3.      The Clerk of Court is directed to close the case file.

                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   Chief United States District Judge




3
    Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply
    Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010) (citing Henderson v. Carlson, 812
    F.2d 874, 878 (3d Cir. 1987) (explaining that judges should give some review to every report
    and recommendation)).
4
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                              -2-
